Citation Nr: 1700676	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  09-39 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left knee disability.  

2.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1969, May 1977 to May 1979, and March 1982 to June 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The VA RO in Cleveland, Ohio is the Agency of Original Jurisdiction (AOJ) in this matter.  

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a video conference hearing convened at the AOJ.  A transcript of the hearing has been included in the record.  In September 2015, the Board remanded this matter for additional medical inquiry.  The case is again before the Board for appellate review.  

The record consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in April 2016.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.







REMAND

A remand of this case is warranted for issuance of an addendum medical opinion.  

In the September 2015 remand, the Board requested medical inquiry into the service connection claims for bilateral knee disability.  In response, the AOJ provided a medical examination in December 2015.  In the report of record, the examiner appears to indicate that a current knee disability likely did not relate to service because the Veteran did not have current knee disability, and because no evidence documented an in-service knee injury.  A remand is warranted because the apparent premise of the negative opinion is not reflective of the evidence - the record documents bilateral knee disability during the appeal period (i.e., since March 2008) and the evidence indicates in-service knee injuries.  

Evidence from the Social Security Administration (SSA) dated in October 2008 indicates degenerative joint disease in each knee.  Evidence also indicates that the Veteran underwent left knee surgery in April 2008.  Further, the December 2015 VA report itself notes left knee lateral instability.  An opinion should be provided for these and any other knee disabilities diagnosed during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

The evidence also indicates knee injury during service.  Service treatment records (STRs) note right knee problems during service, and the Board finds credible the Veteran's claim that he experienced knee injuries during service while training, while playing football, and during a motor vehicle accident.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (laypersons are competent to report observable symptomatology such as pain and limitation).  

Based on the foregoing, an addendum opinion addressing whether diagnosed knee disability since March 2008 relates to the established in-service injuries should be provided.      

Lastly, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which submitted by VA are dated in November 2015.  
 
2.  Return the Veteran's case to the VA examiner who wrote the December 2015 examination report (or to a suitable substitute) for review and elaboration of the report addressing bilateral knee disability.  The examiner should review the entire claims folder, and then respond to the following questions.

(a)  What knee disabilities has the Veteran been diagnosed with since March 2008, to include residuals of any knee surgery?  

In answering this question, please consider and discuss the medical evidence from SSA indicating bilateral knee arthritis.  

(b)  Is it as likely as not (i.e., probability of 50 percent or higher) that any left or right knee disability diagnosed since March 2008 is related to an in-service disease, event, or injury?

In answering this question, please consider and discuss the STRs noting in-service right knee complaints, and consider and discuss the Veteran's credible lay assertions that he injured his knees during service.    

(c)  If the answer to (b) is negative, is it as likely as not that any knee disability diagnosed since March 2008 is proximately due to or the result of a service-connected disability? 

(d)  If the answers to (b) and (c) are negative, is it as likely as not that any knee disability diagnosed during the appeal period has been aggravated (i.e., worsened beyond the natural progress) by service-connected disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Please provide a rationale for any opinion rendered. 

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the April 2016 SSOC should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided another SSOC.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




